         Case 1:20-cv-03118-KPF Document 12 Filed 04/27/20 Page 1 of 2
                                         U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      April 27, 2020

VIA ECF

                                                               MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                       Re:     Dzhabrailov v. Decker, 20 Civ. 3118 (KPF)

Dear Judge Failla:

        This Office represents the government in the above-referenced immigration habeas
matter. The government’s deadline to respond to the habeas petition is today. In advance, I
write respectfully to request permission to file under seal the petitioner’s medical records from
the Orange County Jail. The government understands that, pursuant to Rule 9.A of this Court’s
Individual Rules of Practice for Civil Cases, parties may, without prior Court approval, redact
from their public filings certain categories of information requiring caution described in the
Privacy Policy, which includes medical records. However, the government seeks to file the
documents in their entirety under seal, and thus, out of an abundance of caution, submits this
request for leave to do so. Consistent with Rule 9.C of this Court’s Individual Rules, these
documents will be filed under seal on ECF and electronically related to this letter motion.
Counsel for the petitioner consents to this request to seal the petitioner’s medical records.

       I thank the Court for its consideration of this request.

                                              Respectfully,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                      by:      /s/ Brandon M. Waterman
                                              BRANDON M. WATERMAN
                                              Assistant United States Attorney
                                              86 Chambers Street, 3rd floor
                                              New York, NY 10007
                                              Tel: (212) 637-2741


cc: Counsel of Record (via ECF)
           Case 1:20-cv-03118-KPF Document 12 Filed 04/27/20 Page 2 of 2
Application GRANTED. The Government is permitted to electronically file
under seal information relating to Petitioner's medical condition. The
documents shall be filed as viewable to the Court and parties only.

Dated:   April 27, 2020                SO ORDERED.
         New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
